MEMORANDUM DECISION
                                                                 Jul 01 2015, 8:39 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Elizabeth A. Houdek                                       Gregory F. Zoeller
Indianapolis, Indiana                                     Attorney General of Indiana

                                                          Eric P. Babbs
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

J.B.,                                                     July 01, 2015

Appellant-Defendant,                                      Court of Appeals Case No.
                                                          49A05-1410-JV-457
        v.                                                Appeal from the Marion Superior,
                                                          Juvenile Division

State of Indiana,                                         Cause No. 49D09-1406-JD-1487
Appellee-Plaintiff
                                                          Honorable Geoffrey Gaither,
                                                          Magistrate.




Friedlander, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A05-1410-JV-457 | July 01, 2015     Page 1 of 6
[1]   J.B. appeals an adjudication that would constitute Theft, a class D felony,1 and

      Dangerous Possession of a Firearm, a class A misdemeanor2 if committed by an

      adult. J.B. presents the following restated issue for our review: Did the juvenile

      court abuse its discretion when it admitted social media messages over a claim

      of insufficient authentication?

[2]   We affirm.

[3]   The facts favorable to the judgement are as follows. On April 17, 2014, Nikki

      B., age fifteen, and her older brother Anthony, stayed home alone from school

      and invited J.B. over to their house. A mutual friend introduced Nikki to J.B.

      two weeks earlier and the two communicated through Facebook messages. J.B.

      told Nikki his Facebook screen name was “Lilaustin Paperchasin.” Transcript

      at 39.


[4]   While at the house, J.B., Nikki, and Anthony had a conversation about guns.

      The conversation provoked Anthony to show his father’s gun to J.B., which

      was hidden in a bedside drawer. Following the conversation, J.B. and Nikki

      returned to the living room to watch television and browse Facebook; Anthony




      1
       The version of the governing statute, i.e., Ind. Code Ann. § 35-43-4-2 (West, Westlaw 2013) in effect at the
      time this offense was committed classified it as a class D felony. This statute has since been revised and in its
      current form reclassifies this as a Level 6 felony. See I.C. § 35-43-4-2 (West, Westlaw current with all 2015
      First Regular Session of the 119th General Assembly legislation effective through June 28, 2015). The new
      classification, however, applies only to offenses committed on or after July 1, 2014. See id. Because this
      offense was committed before then, it retains the former classification.
      2
       Ind. Code § 35-47-10-5. (West, Westlaw current with all 2015 First Regular Session of the 119th General
      Assembly legislation effective through June 28, 2015).

      Court of Appeals of Indiana | Memorandum Decision 49A05-1410-JV-457 | July 01, 2015                  Page 2 of 6
      left the house. A few hours later, Nikki walked outside to retrieve the mail, at

      the same time she heard the back door of her house open and saw J.B. running

      away from the house. Nikki then checked to see if anything was missing from

      the house and discovered her father’s gun was no longer in the bedside drawer;

      her father later confirmed his gun was missing.

[5]   On May 22, 2014, Nikki received the following Facebook messages from J.B.

      under the screen name “Lilaustin Paperchasin”:

                 Aye y’all might as well be coo cuz ya dad pistol long gone lbvs[3] soo
                 yea! Be coo frfr[4] and don’t bring problems otg[5] soo he might as well
                 call it a lost.
                 …if y’all tryna bump let me know cuz ya dad pistol long gone!! Lbvs
                 soo he not getting it back sooo yea its what ever lbvs.
[6]   Exhibit 1 at 6. On May 31, 2014, Nikki received another Facebook message

      from J.B.

                 Never robbed noone for 200$ lbvs and bitvh [sic] ya dad not getting his
                 pistol pack wtf [6] don’t you understand that mf gone bitch soo when I
                 get better I’ll bump with whoever whenever.
[7]   Id. at 7. Nikki sent the following response to J.B.,




      3
          “lbvs” is an abbreviation for: laughing but very serious. www.abbreviations.com. Last viewed, 6/15/2015.
      4
          “frfr” is an abbreviation for: for real, for real. www.abbreviations.com. Last viewed, 6/15/2015.
      5
       “otg” is an abbreviation for either: off the ground, or over the gun. www.abbreviations.com. Last viewed,
      6/15/2015.
      6
          “wtf” is an abbreviation for: what the fuck. www.abbreviations.com. Last viewed, 6/15/2015.


      Court of Appeals of Indiana | Memorandum Decision 49A05-1410-JV-457 | July 01, 2015                     Page 3 of 6
               When I invited you in my house and you stole my dad gun and then
               when I try to message you about it you block me what kind of fucked
               up shit is that?
[8]    Id. at 8. J.B. answered, “lol, cuz he not getting his shit back soo yea might as

       well take it as a loss.” Id.


[9]    On June 5, 2014, Nikki and Anthony went to the police station and met with a

       detective who presented them with a photo array. Nikki and Anthony both

       identified J.B. as the person who took their father’s gun. On June 17, 2014, the

       State filed a delinquency petition against J.B. for theft and dangerous possession

       of a firearm. During the delinquency hearing, J.B. objected to the admission of

       Exhibit 1, a printout of the Facebook messages, arguing that the State did not

       sufficiently authenticate the Facebook messages. The juvenile court ruled the

       messages were sufficiently authenticated as belonging to J.B. and entered a true

       finding that J.B. committed an act that would constitute theft and dangerous

       possession of a firearm if committed by an adult.

[10]   On appeal, J.B. contends the trial court abused its discretion when it admitted

       evidence from a social media account that was not properly authenticated.

       “The admissibility of documents lies within the trial court’s discretion and will

       be reversed only upon a showing of abuse of that discretion.” Newman v. State,

       675 N.E.2d 1109, 1111 (Ind. Ct. App. 1996). An abuse of discretion occurs

       when the trial court’s decision is against the logic and effect of the facts and

       circumstances before it. Duncan v. State, 23 N.E.3d 805 (Ind. Ct. App. 2014).

       We will not reverse absent a showing of manifest abuse of discretion resulting

       in the denial of a fair trial. Id.

       Court of Appeals of Indiana | Memorandum Decision 49A05-1410-JV-457 | July 01, 2015   Page 4 of 6
[11]   “To satisfy the requirement of authenticating or identifying an item of evidence,

       the proponent must produce evidence sufficient to support a finding that the

       item is what the proponent claims it is.” Ind. Evid. R. 901. Testimony that an

       item is what it is claimed to be, by a witness with knowledge, is sufficient to

       authenticate an item of evidence. Id. Distinctive characteristics like “the

       appearance, contents, substance, [and] internal patterns” taken together with all

       the circumstances is another way to authenticate an item of evidence. Id.


[12]   Proof of authenticity is not required; authentication of an exhibit can be

       established by either direct or circumstantial evidence. Newman v. State, 675

       N.E.2d. 1109. “Any inconclusiveness regarding the exhibit’s connection with

       the events at issue goes to the exhibit’s weight, not its admissibility.” Pavlovich

       v. State, 6 N.E.3d 969, 976 (Ind. Ct. App.) trans. denied.


[13]   It is true Nikki never saw J.B. type the messages or use the “Lilaustin

       Paperchasin” Facebook account. It is also true that anyone with a computer

       and internet access could have created a profile in the likeness of J.B. and

       communicated with Nikki through messaging. Nevertheless, we can infer from

       circumstantial evidence that the “Lilaustin Paperchasin” Facebook account

       belongs to J.B. and he messaged Nikki on May 22, and May 31, 2014.

[14]   Nikki met J.B. through a friend two weeks before the incident occurred. J.B.

       provided Nikki with the screen name to his Facebook account, “Littleaustin

       Paperchasin” and the icon attached to the screen name resembles J.B. Nikki

       testified that the messages she received from “Lilaustin Paperchasin” were


       Court of Appeals of Indiana | Memorandum Decision 49A05-1410-JV-457 | July 01, 2015   Page 5 of 6
       written by J.B. and contained a detailed description of the events that took

       place on April 17, 2014. Indeed, the sender of the Facebook messages knew the

       gun stolen from Nikki’s house was a pistol and knew it belonged to Nikki’s

       father. This circumstantial evidence permits a reasonable belief that the

       Facebook messages were written by J.B. We therefore conclude that the

       juvenile court did not abuse its discretion in concluding the Facebook messages

       in Exhibit 1 were sufficiently authenticated.

[15]   Judgment affirmed.

       Baker, J., and Najam, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A05-1410-JV-457 | July 01, 2015   Page 6 of 6